                                                                                                      E-FILED
                                                                  Thursday, 01 November, 2018 03:48:36 PM
                                                                               Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                  ROCK ISLAND DIVISION

 WILLIE FRANK BRAGG, JR.,                          )
                                                   )
                                Plaintiff,         )
                                                   )
 v.                                                )          18-4185
                                                   )
 ROCK ISLAND POLICE DEPARTMENT,                    )
 et al.                                            )
                                                   )
                                Defendants.        )

                                   MERIT REVIEW ORDER

       Plaintiff, proceeding pro se and presently detained at the Rock Island County Jail,

brought the present lawsuit pursuant to 42 U.S.C. § 1983 alleging a violation of his constitutional

rights. The matter comes before this Court for merit review under 28 U.S.C. §1915A. In

reviewing the complaint, the Court takes all factual allegations as true, liberally construing them

in Plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However, conclusory

statements and labels are insufficient. Enough facts must be provided to “state a claim for relief

that is plausible on its face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (internal

citation omitted).

                                         ALLEGATIONS

       Plaintiff alleges that members of the Rock Island Police Department unlawfully searched

him, failed to explain his Miranda rights, and refused to disclose the reasons for their actions.

Plaintiff alleges he was then falsely arrested and has been detained ever since. Plaintiff does not

name any specific individuals responsible for these alleged actions. Plaintiff also does not

provide any details regarding this interaction aside from the location and a copy of an

information charging him with possession of a controlled substance with intent to deliver.

                                             Page 1 of 3
                                             ANALYSIS

        Plaintiff does not provide enough information for the Court to find that he states a claim

for relief. Ordinarily, the Court would grant Plaintiff an opportunity to file an amended

complaint, but it appears that Plaintiff’s underlying criminal case is still pending. See People v.

Bragg, No. 2017 CF 680 (Rock Island Cnty., Ill.), available at: www.judici.com (select Rock

Island County from the drop down menu and enter the case number in the appropriate search

boxes) (last accessed Oct. 19, 2018).

        Pursuant to Younger v. Harris, 401 U.S. 37 (1971), “federal courts must abstain from

exercising jurisdiction over federal constitutional claims that may interfere with ongoing state

proceedings.” Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013). This includes claims for

monetary damages arising from allegedly unconstitutional searches, seizures, and detentions that may

be litigated in the state criminal proceedings. Id. Plaintiff will have an opportunity to present any

constitutional claims arising from the incident in question in the state proceedings. Further, the

outcome of Plaintiff’s state criminal case may affect any potential claims Plaintiff has going forward.

See Heck v. Humphrey, 512 U.S. 477 (1994) (precluding actions for money damages where doing so

would necessarily imply the invalidity of an underlying conviction).

        Therefore, the Court finds that a stay pursuant to Younger is appropriate in this case. Once

Plaintiff’s state criminal proceedings have concluded, the Court will grant Plaintiff leave to file an

amended complaint.

IT IS THEREFORE ORDERED:

        1) Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.
           Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. This case is stayed pursuant to Younger
           v. Harris, 401 U.S. 37 (1971), pending resolution of Plaintiff’s underlying
           criminal proceedings.

        2) The Court will grant Plaintiff an opportunity to file an amended complaint once
           the stay is lifted. Plaintiff is directed to provide this Court with an update on the

                                              Page 2 of 3
          status of his criminal proceedings every 60 days. Failure to do so may result in
          dismissal of this case. Plaintiff’s first status update is due on or before January
          3, 2019.

       3) Plaintiff’s Motion for Counsel [4] is DENIED with leave to renew as Plaintiff did
          not provide any information regarding his attempts to obtain counsel on his
          own. See Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). Plaintiff may
          renew this motion once the stay in this case is lifted.

Entered this 1st day of November, 2018.



                                    s/Sara Darrow
                                  SARA DARROW
                           UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
